           Case 2:20-cv-01119-APG-NJK Document 8 Filed 06/22/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 EI CORPORATION, INC.,                                    Case No.: 2:20-cv-01119-APG-NJK

 4           Plaintiff                                   Order Granting in Part and Denying in
                                                                 Part Motion to Seal
 5 v.
                                                                        [ECF No. 2]
 6 GALLANT CAPITAL PARTNERS, LLC;
   QUALITY BUILT, LLC; and JOHN
 7 GILLETT,

 8           Defendants

 9         Plaintiff Ei Corporation, Inc. moves to temporarily seal the entire case until the court can

10 enter a protective order because the complaint and the motions for temporary restraining order

11 and preliminary injunctive relief contain confidential information related to the potential

12 acquisition of the plaintiff by competing potential purchasers. ECF No. 2. I partially grant the

13 motion.

14         Generally, the public has a right to inspect and copy judicial records. Kamakana v. City &

15 Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Such records are presumptively

16 publicly accessible. Id. Consequently, a party seeking to seal a judicial record bears the burden

17 of overcoming this strong presumption. Id. In the case of dispositive motions, the party seeking

18 to seal the record must articulate compelling reasons supported by specific factual findings that

19 outweigh the general history of access and the public policies favoring disclosure, such as the

20 public interest in understanding the judicial process. Id. at 1178-79 (alteration and internal

21 quotation marks and citations omitted). Among the compelling reasons which may justify

22 sealing a record are when such court files might have become a vehicle for improper purposes,

23 such as the use of records to gratify private spite, promote public scandal, circulate libelous
           Case 2:20-cv-01119-APG-NJK Document 8 Filed 06/22/20 Page 2 of 2



 1 statements, or release trade secrets. Id. at 1179 (quotation omitted). However, avoiding a

 2 litigant’s embarrassment, incrimination, or exposure to further litigation will not, without more,

 3 compel the court to seal its records. Id.

 4         Ei seeks to seal the entire case file even though only a small portion of the documents

 5 contains confidential information related to the purchase offers. There is no basis to seal the

 6 entire case file, so I deny that portion of Ei’s motion. However, I grant Ei’s motion to seal those

 7 portions of the complaint, the motions, and the attached exhibits that identify the confidential

 8 information related to the letters of intent submitted by the competing potential purchasers.

 9 Consequently, I will direct the clerk of court to keep sealed ECF Nos. 1, 2, 4, and 5. But I order

10 Ei to file redacted versions of these documents in a publicly accessible format on the court’s

11 docket. There is no reason to seal Ei’s certificate of interested parties (ECF No. 3) or the

12 summons issued to the defendants (ECF No. 7), so I will direct the clerk of court to unseal the

13 case and unseal these documents.

14         IT IS THEREFORE ORDERED that plaintiff Ei Corporation, Inc.’s motion to seal (ECF

15 No. 2) is GRANTED in part. The motion is granted in that I direct the clerk of court to keep

16 sealed the complaint, the motion to seal, and the motions for temporary restraining order and

17 preliminary injunction filed at ECF Nos. 1, 2, 4, and 5. I also grant the request to seal those

18 portions of the docket that would reveal confidential information about the letters of intent.

19 Plaintiff Ei Corporation, Inc. is directed to file publicly accessible redacted versions of these

20 documents by June 29, 2020. The motion is denied to the extent it seeks to seal the entire case.

21 The clerk of court is instructed to unseal the case and unseal ECF Nos. 3 and 7.

22         DATED this 22nd day of June, 2020.

23                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE


                                                     2
